IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 6, 2013

               STATE OF TENNESSEE              V.   ANDRA L. TAYLOR

              Direct Appeal from the Circuit Court for Madison County
                        No. 11207    Donald H. Allen, Judge


              No. W2012-01660-CCA-R3-CD - Filed October 25, 2013


The defendant, Andra L. Taylor, was convicted of aggravated burglary, employing a firearm
during the commission of a dangerous felony, and two counts of reckless endangerment
involving a deadly weapon. He was sentenced to an effective fourteen-year sentence in the
Department of Correction. On appeal, he raises the single issue of sufficiency of the
evidence, but only with regard to one of his convictions for reckless endangerment.
Following review of the record, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and C AMILLE R. M CM ULLEN, JJ., joined.

Daniel J. Taylor, Jackson, Tennessee, for the appellant, Andra L. Taylor.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel; James
G. Woodall, District Attorney General; and Brian M. Gilliam, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

                                   Procedural History

       On April 4, 2011, a Madison County grand jury returned an eight-count indictment
charging the defendant with: (1) aggravated burglary; (2) employing a firearm during the
commission of or attempt to commit a dangerous felony; (3) employing a firearm during the
commission of or attempt to commit a dangerous felony having previously been convicted
of robbery; (4) aggravated robbery; and (5-8) four counts of aggravated assault. The charges
were based upon actions taken by the defendant in July 2009. A trial was held in January
2012, at which multiple witnesses testified.

       The events occurred in the early morning hours inside an apartment where the
defendant had earlier been using drugs with the residents. The first witness, Ashley
Hawkins, testified that she arrived home to her apartment from work around 10:00 p.m. She
shared the apartment with her boyfriend, Allen Jones, and his father, Freddy Jones. 1 The
two men were there when Ms. Hawkins arrived, along with Willie Smith and the defendant.
The group all remained at the apartment for a few hours and used drugs during the period,
and Ms. Hawkins acknowledged that she was “messed up” when they finally stopped around
midnight. Ms. Hawkins testified that when they ran out of drugs, the defendant left, making
no plans to return later in the evening. Mr. Smith remained at the apartment along with the
residents. Ms. Hawkins and Allen went to bed and slept for a few hours.

        Later, she was awoken by a knock on the door. Ms. Hawkins testified that Beverly
Mathieu and Sonny Hudson had come to visit the couple and use drugs. According to Ms.
Hawkins, she, Allen, Freddy, Ms. Mathieu, and Mr. Hudson all went into the small bedroom
and shut the door. Mr. Smith remained in the living room. After the group had been talking
for a few minutes in the bedroom, the incident occurred.

        The defendant threw open the door and entered the room. He was armed with a pistol
and fired a single shot, which struck Freddy in the stomach. Ms. Hawkins testified that she
heard Freddy tell the defendant that “You shot me.” Ms. Hawkins testified that the defendant
said “it was a warning shot and the next one is for real . . . or for them to give him [the]
money.” As a result, Ms. Hawkins picked up her wallet and then threw the contents on the
bed. Ms. Hawkins did acknowledge that she heard the defendant tell Freddy that he was
sorry. She testified that the defendant walked to the bed and collected the money before
leaving the apartment. Afterwards, Allen took Freddy to the hospital for treatment.

        The State also called Freddy to testify at trial. He verified Ms. Hawkins’ testimony
as to what occurred during the evening with minor discrepancies in the details. He did verify
that he was shot in the stomach by the defendant who had earlier been at the apartment using
drugs.

       Ms. Mathieu testified that she was there during the event and that she had been
smoking crack cocaine earlier in the evening. She testified that she and her boyfriend, Mr.
Hudson, arrived around 1:00 a.m. and, on the way to the bedroom, observed a black man on
the floor in the living room. She confirmed the testimony that all five people entered the


        1
         As the two men share the same last name, we will identify them in the opinion by their first names
to prevent confusion.

                                                   -2-
bedroom. Ms. Mathieu stated that the group was talking when she heard what she believed
to be a firecracker go off. She and Mr. Hudson were standing on the far side of the bed,
opposite the door. When she turned toward the door, she saw that Freddy had been shot and
heard someone say, “that’s your warning, the next one is going to be for real or something
to that point.” She recalled Ms. Hawkins throwing money on the bed, but she did not recall
someone taking it. Nor could Ms. Mathieu specifically recall the gun being pointed at her
directly that evening because she was looking down or at Mr. Hudson. Ms. Mathieu was not
able to identify the defendant as the man who committed these acts.

        Mr. Hudson also testified at trial. He stated that he had gone to the apartment that
evening with Ms. Mathieu in order to use drugs. He also placed the group in the bedroom
at the time he heard a gunshot. He stated that after being there five or ten minutes, he heard
a pop and noticed that Freddy was bleeding. Mr. Hudson testified that he saw a man in the
doorway behind Freddy, but he did not get a good look at the man. He testified that he did
observe that the man was armed with an old revolver and was waving it around and
demanding money. Mr. Hudson testified that he specifically recalled that the man pointed
the gun at him at one point during the incident.

        It was not disputed by any witness that drugs were being used that evening, nor that
their recollections were affected by that. Moreover, each of the witnesses, except Ms.
Hawkins, acknowledged having prior criminal convictions.

        The defendant did not testify at trial. However, his unsigned, written statement was
introduced through the testimony of Investigator Aubrey Richardson with the Jackson Police
Department. During the interview with Inv. Richardson, the defendant described an incident
in which Mr. Smith had stolen some stereo equipment from him on a previous visit to town,
but, during this visit, Mr. Smith said he could get it back. According to the defendant, Mr.
Smith got a “piece of crap gun,” and they went to the apartment to retrieve the equipment.
When they arrived, the defendant visited with Freddy, whom he had previously met. At some
point, according to the defendant, he and Mr. Smith went outside and got the gun.

        According to the defendant’s statement, when he reentered the apartment, he heard
a baby crying. He testified that he approached the bedroom where Ms. Hawkins, Allen, and
Freddy were all using methamphetamine. He stated that, as he walked into the room, he
raised his arm up and the gun went off without his pulling the trigger. The defendant
testified that he told Freddy he was sorry. He acknowledged that Ms. Hawkins had put
money on the bed, but he denied that he took it. He did acknowledge, however, that he took
the methamphetamine because it made him mad that they were using it. He claimed he later
threw it away, along with the gun, which again fired of its own volition when he threw it in
the river.

                                             -3-
        After the State rested, the defendant moved for a judgment of acquittal. The court
granted the motion regarding the aggravated assault against Ms. Mathieu only because she
testified that she never actually saw the gun. The State also dismissed the aggravated assault
charge regarding Allen, as he failed to testify at trial. Additionally, the charge for being in
possession of a firearm during a dangerous felony after having been convicted of a felony
was dismissed. Following deliberations, the jury convicted the defendant of aggravated
burglary, employing a firearm during the commission of a dangerous felony, and two counts
of the lesser offense of reckless endangerment. The jury found the defendant not guilty of
aggravated robbery. A sentencing hearing was later held, and the defendant was sentenced
to an effective sentence of fourteen years in the Department of Correction. The defendant
filed a motion for new trial, which was denied by the trial court. This timely appeal
followed.


                                           Analysis


       On appeal, the defendant challenges only the sufficiency of the convicting evidence
with regard to the reckless endangerment conviction against Sonny Hudson. No challenge
is made to any of the three other convictions or any of the sentences imposed.

        “When the sufficiency of the evidence is challenged, the relevant question is whether,
after reviewing the evidence in the light most favorable to the State, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” State v.
Dorantes, 331 S.W.3d 370, 379 (2011); Jackson v. Virginia, 443 U.S. 307, 319 (1979).
“[O]n appeal, the State must be afforded the strongest legitimate view of the evidence and
all reasonable inferences that may be drawn therefrom.” Dorantes, 331 S.W.3d at 379
(internal quotation omitted). It is the trier of fact who resolves all questions of witness
credibility, the weight and value of the evidence, as well as all factual issues raised by the
evidence. State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). Reviewing courts
should neither re-weigh the evidence nor substitute their own inferences for those drawn by
the jury. State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003).

       The trial court’s approval of the jury’s verdict accredits the State’s witnesses and
resolves all conflicts in the evidence in the State’s favor. State v. Moats, 906 S.W.2d 431,
433-34 (Tenn. 1995). “Because a guilty verdict removes the presumption of innocence and
replaces it with a presumption of guilt, on appeal a defendant bears the burden of showing
why the evidence is insufficient to support the conviction.” State v. Thacker, 164 S.W.3d
208, 221 (Tenn. 2005). These rules apply whether the verdict is predicated upon direct
evidence, circumstantial evidence, or a combination of both. Dorantes, 331 S.W.3d at 379.

                                               -4-
In weighing the sufficiency of the evidence, circumstantial and direct evidence are treated
the same, and the State is not required to exclude every reasonable hypothesis other than that
of guilt. Id. at 381.

        As charged in this case, reckless endangerment occurs when a person “recklessly
engages in conduct that places or may place another person in imminent danger of death or
serious bodily injury.” T.C.A. § 39-13-103(a) (2010). Our supreme court has held that “for
the threat of death or serious bodily injury to be ‘imminent,’ the person must be placed in a
reasonable probability of danger as opposed to a mere possibility of danger.” State v. Payne,
7 S.W.3d 25, 28 (Tenn. 1999) (citing State v. Fox, 947 S.W.2d 865, 866 (Tenn. Crim. App.
1996)). The court further held that “the term ‘zone of danger’ may be employed to define
that area in which a reasonable probability exists that the defendant’s conduct would place
others in imminent danger of death or serious bodily injury if others were present in that zone
or area.” Id.

        According to the defendant, the proof presented at trial fails to establish that Mr.
Hudson was in imminent danger during the incident. A reading of his brief seems to rely
upon the facts that Mr. Hudson was standing against the far wall of the room, was high on
methamphetamine, and could not identify the defendant as the shooter. He highlights
portions of testimony from both Freddy and Ms. Mathieu and seems to argue that, based upon
their testimony, the danger of death or serious bodily injury to Mr. Hudson was not actual or
imminent. We disagree.

        After review of the record, we are simply unable to agree with the defendant’s
argument. Viewing the evidence in the light most favorable to the State, the evidence is
sufficient to support the conviction. The defendant himself does not dispute that he went into
the small room, which was crowded with people, while holding a self-described “piece of
crap gun,” and that Freddy was shot as a result. Testimony from multiple witnesses stated
that the defendant was waving the gun around and threatening to fire the weapon again if he
was not given money. Mr. Hudson testified that, at one point, the gun was actually pointed
at him. While there were discrepancies in the details of the witnesses’ testimony at trial, it
is understandable in light of the fact that they were under the influence of narcotics and
confronted with a man waving a gun around, demanding money. Regardless, the jury was
presented with all the testimony of the witnesses and chose to accredit that testimony with
regard to the fact that the defendant shot into a bedroom area and that his action placed Mr.
Hudson in imminent danger of death or serious bodily injury. See State v. Evans, 108 S.W.3d
231, 237 (Tenn. 2003).




                                              -5-
                             CONCLUSION

Based upon the foregoing, the judgments of conviction are affirmed.




                                          _________________________________

                                          JOHN EVERETT WILLIAMS, JUDGE




                                    -6-